PER CURIAM:
Claimant brought this action to recover the loss of personal books, which loss *126occurred at the West Virginia State Penitentiary, a facility of the respondent. The books were removed from the claimant’s office when the program for which he was employed terminated at the Penitentiary. The books were removed from an office and placed in the main lobby of the prison. When the claimant was able to return to retrieve the books, there were several books missing from his collection.
At the hearing of this claim on December 3, 1991, the Court requested that the claimant provide a list of the missing books including the alleged values which claimant placed upon each book and verified statement from Colonel Eisenhower, an employee of the respondent at the Penitentiary, as to his knowledge of this situation. As of July 1992, the claimant has failed to provide the requested information. Therefore, the Court does not have proof required to render a determination of this claim.
In view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.